EXHIBIT 10.1

REPURCHASE AGREEMENT

This REPURCHASE AGREEMENT (this “Agreement”), dated as of July             ,
2017, is entered into by and among the holder identified on the signature page
hereof (the “Holder”), and Byline Bancorp, Inc., a Delaware corporation (the
“Company”).

WHEREAS, the Holder currently owns shares of Noncumulative Perpetual Preferred
Stock, Series A, $0.01 par value per share (the “Series A Preferred Stock”), of
the Company;

WHEREAS, each of the Company and the Holder desires to enter into this
Agreement, pursuant to which the Company shall repurchase from the Holder, and
the Holder shall sell and transfer to the Company, the number of shares of
Series A Preferred Stock (the “Repurchased Shares”) owned by such holder, as set
forth on Schedule I hereto, and on the terms and conditions set forth in this
Agreement (the “Repurchase”); and

WHEREAS, the Company intends to enter into additional agreements, in the form of
this Agreement, with the other holders of the outstanding shares of Series A
Preferred Stock to repurchase their shares upon the same terms and conditions as
set forth in this Agreement;

NOW, THEREFORE, in consideration of the foregoing and the agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

REPURCHASE

Section 1.1 Repurchase. On the date specified by the Company via email to the
Holder, which date shall be within ten business days following the closing date
of the Company’s initial public offering (the “IPO”) of its common stock, par
value $0.01 per share, registered on the Company’s Registration Statement on
Form S-1 (File No. 333-218362) (the “Registration Statement”), filed with the
United States Securities and Exchange Commission, or at such other time as may
be agreed upon by the Company and the Holder (the “Closing Date”), and upon the
terms and conditions set forth in this Agreement, (a) the Holder shall sell,
transfer and assign to the Company, and the Company shall purchase from the
Holder, the Holder’s right, title and interest in the number of Repurchased
Shares, as set forth in Schedule I hereto, and (b) the Company shall pay, or
cause to be paid, in cash to the Holder an amount of cash per Repurchased Share
equal to $1,699.91 (the “Purchase Price”).

Section 1.2 Closing. On or prior to the Closing Date, the Holder shall, to the
extent required by the transfer agent in order to effect the transfer, instruct
the transfer agent of the Series A Preferred Stock to deliver the Repurchased
Shares to the Company and the Holder shall execute and provide any other
documentation required by the Company or the transfer agent in order to effect
the transfer and sale of the Repurchased Shares. After delivery of all required
documentation, on the Closing Date, the Company shall pay, or cause to be paid,
to the Holder by wire transfer of immediately available funds to the account
designated by the Holder on the signature page to this Agreement, an amount
equal to the product of the (1) Purchase Price and (2) the number of Repurchased
Shares sold by the Holder, at which time the Repurchased Shares shall be deemed
purchased by the Company.

Section 1.3 Conditions. The obligation of the Company to consummate the
Repurchase shall be subject to (1) the closing of the IPO and (2) the concurrent
sale to the Company by each of the holders (including the Holder) of outstanding
Series A Preferred Stock of all outstanding shares of Series A



--------------------------------------------------------------------------------

Preferred Stock and the performance of their obligations under their respective
agreements with the Company.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby makes the following representations and warranties each of
which is true and correct on the date hereof and as of the Closing Date.

Section 2.1 Existence and Power. The Company has the requisite power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder and consummate the transactions contemplated hereby.

Section 2.2 Valid and Enforceable Agreement; Authorization. This Agreement has
been duly executed and delivered by the Company and constitutes a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except that such enforcement may be subject to
(a) bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally and
(b) general principles of equity.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE HOLDER

The Holder hereby makes the following representations and warranties, each of
which is true and correct on the date hereof and as of the Closing Date.

Section 3.1 Existence and Power. The Holder is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization and
has the power, authority and capacity to execute and deliver this Agreement, to
perform its obligations hereunder, and to consummate the transactions
contemplated hereby.

Section 3.2 Valid and Enforceable Agreement; Authorization. This Agreement has
been duly executed and delivered by the Holder and constitutes a legal, valid
and binding obligation of the Holder, enforceable against the Holder in
accordance with its terms, except that such enforcement may be subject to
(a) bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally and
(b) general principles of equity.

Section 3.3 Consents. All consents, approvals, authorizations and orders
necessary for the execution and delivery of this Agreement by the Holder and for
the sale and delivery of the Repurchased Shares hereunder have been obtained.

Section 3.4 Title to Repurchased Shares. The Holder is the owner of the
Repurchased Shares it sells, assigns and transfers to the Company pursuant to
this Agreement, and has good and valid title to the number of Repurchased Shares
set forth on Schedule I hereto, free and clear of any mortgage, lien, pledge,
charge, security interest, encumbrance, title retention agreement, option,
equity or other adverse claim thereto. The Holder has not, in whole or in part,
(a) assigned, transferred, hypothecated, pledged or otherwise disposed of any
Repurchased Shares or its rights therein, or (b) given any person or entity any
transfer order, power of attorney or other authority of any nature whatsoever
with respect to such Repurchased Shares that limits the Holder’s power to
transfer the Repurchased Shares hereunder. Upon delivery of the Repurchased
Shares (including by crediting to a securities account of the Company) and
payment therefor pursuant hereto, assuming that the Company has no notice of any
adverse claims within

 

2



--------------------------------------------------------------------------------

the meaning of Section 8-105 of the New York Uniform Commercial Code as in
effect in the State of New York from time to time (the “UCC”), the Company will
acquire good and valid title to the Repurchased Shares, free and clear of all
liens, encumbrances, equities or claims, and, if delivery of such Repurchased
Shares is effected by crediting a securities account of the Company, a valid
security entitlement (within the meaning of Section 8-102(a)(17) of the UCC) to
such Repurchased Shares purchased by the Company, and no action (whether framed
in conversion, replevin, constructive trust, equitable lien or other theory)
based on an adverse claim (within the meaning of Section 8-105 of the UCC) to
such security entitlement may be asserted against the Company.

Section 3.5 Knowledge and Status of the Holder. The Holder is a sophisticated
investor and in the normal course of business of the Holder, it invests in and
purchases and sells securities similar to the Repurchased Shares, and it has
such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of selling the Repurchased Shares.
The Holder has had access to such financial and other information concerning the
Company as it has deemed necessary in connection with its decision to sell the
Repurchased Shares.

ARTICLE IV

MISCELLANEOUS PROVISIONS

Section 4.1 Survival of Representations and Warranties. The agreements of the
parties as set forth herein, and the respective representations and warranties
of the parties hereto set forth in Articles 2 and 3 hereof, shall survive the
closing of the Repurchase.

Section 4.2 Notice. Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, mailed first class mail
(postage prepaid) with return receipt requested, sent by reputable overnight
courier service guaranteeing next day delivery (charges prepaid), or fax or
email:

If to the Company:

Byline Bancorp, Inc.

180 North LaSalle Street, Suite 300

Chicago, Illinois 60601

Attention: Alberto Paracchini

If to the Holder:

 

Attention:

Each party hereto by notice to the other party may designate additional or
different addresses for subsequent notices or communications. All notices and
communications will be deemed to have been duly given: at the time delivered by
hand, if personally delivered; five business days after being deposited in the
mail, if mailed; the next business day after timely delivery to the courier, if
sent by overnight courier; and on the date of confirmation of delivery, if
delivered via fax or email.

Section 4.3 Entire Agreement. This Agreement and the other documents and
agreements to be executed in connection with the Repurchase, if so designated,
embody the entire agreement and understanding of the parties hereto with respect
to the subject matter hereof and supersede all prior and

 

3



--------------------------------------------------------------------------------

contemporaneous oral or written agreements, representations, warranties,
contracts, correspondence, conversations, memoranda and understandings between
or among the parties or any of their agents, representatives or affiliates
relative to such subject matter, including, without limitation, any term sheets,
emails or draft documents.

Section 4.4 Termination. This Agreement may be terminated at any time by the
mutual written consent of the Company and the Holder.

Section 4.5 Assignment; Binding Agreement. This Agreement and the various rights
and obligations arising hereunder shall inure to the benefit of and be binding
upon the parties hereto and their successors and assigns.

Section 4.6 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument. Any counterpart or other
signature hereupon delivered by facsimile or electronic mail transmission shall
be deemed for all purposes as constituting good and valid execution and delivery
of this Agreement by such party.

Section 4.7 Remedies Cumulative. Except as otherwise provided herein, all rights
and remedies of the parties under this Agreement are cumulative and without
prejudice to any other rights or remedies available at law.

Section 4.8 Applicable Law. This Agreement shall in all respects be construed in
accordance with and governed by the substantive laws of the State of New York,
without reference to its conflicts of law rules. Each party hereby irrevocably
submits to the exclusive jurisdiction of the courts sitting in Chicago,
Illinois, and agrees to appear in any such court with respect to, any dispute
hereunder or in connection herewith, or any transaction contemplated hereby or
discussed herein, and hereby irrevocably waives, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in and if the Holder is not otherwise subject to service of process in the State
of Illinois, the Holder hereby appoints Registered Agent Solutions, Inc. as its
agent in the State of Illinois for acceptance of legal process and agrees that
service made on such agent shall have the same legal force and effect as if
served upon Holder personally within such state. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement, and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

Section 4.9 Further Assurances. Each of the Company and the Holder shall execute
and deliver such additional documents and instruments and shall take such
further action as may be necessary or appropriate to effectuate fully the
provisions of this Agreement.

Section 4.10 Waiver; Consent. This Agreement may not be changed, amended,
terminated, augmented, rescinded or discharged (other than in accordance with
its terms), in whole or in part, except by a writing executed by the parties
hereto. No waiver of any of the provisions or conditions of this Agreement or
any of the rights of a party hereto shall be effective or binding unless such
waiver shall be in writing and signed by the party claimed to have given or
consented thereto. Except to the extent

 

4



--------------------------------------------------------------------------------

otherwise agreed in writing, no waiver of any term, condition or other provision
of this Agreement, or any breach thereof shall be deemed to be a waiver of any
other term, condition or provision or any breach thereof, or any subsequent
breach of the same term, condition or provision, nor shall any forbearance to
seek a remedy for any noncompliance or breach be deemed to be a waiver of a
party’s rights and remedies with respect to such noncompliance or breach.

Section 4.11 Costs and Expenses. Each of the Holder and the Company shall each
pay its own respective costs and expenses incurred in connection with the
negotiation, preparation, execution and performance of this Agreement,
including, without limitation, attorneys’ fees.

Section 4.12 Severability. If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

    COMPANY:     BYLINE BANCORP, INC.     By:         Name:       Title:  

 

[Signature Page to Repurchase Agreement]



--------------------------------------------------------------------------------

    [Name of Holder]     By:         Name:         Title:         Wire
Information:

 

[Signature Page to Repurchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

Repurchased Shares at the Closing Date

 

Holders

  Number of Repurchased Shares Tanoak Ltd   1,071 Malugo LP   1,244 MBI Holding
LP   6,344 Tenedora de Acciones
ACA S.A. de C.V.   6,344